Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 19-BG-449

IN RE STEWART L. GITLER
                                                           2019 DDN 126
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 387303

BEFORE: Glickman and Beckwith, Associate Judges, and Steadman, Senior
        Judge.

                                   ORDER
                             (FILED— June 13, 2019)

       On consideration of the certified order suspending respondent’s right to
practice law in the state of Virginia for a period of 90 days by consent; this court’s
May 31, 2019, order suspending respondent pending resolution of this matter and
directing him to show cause why reciprocal discipline should not be imposed;
respondent’s statement that he does not oppose the imposition of reciprocal
discipline, and the statement of Disciplinary Counsel; and it appearing that
respondent has failed to file his required D.C. Bar R. XI, §14(g) affidavit, it is

       ORDERED that Stewart L. Gitler is hereby suspended from the practice of
law in the District of Columbia for a period of 90 days. See In re Sibley, 990 A.2d
483 (D.C. 2010); In re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable
presumption of identical reciprocal discipline applies unless one of the exceptions is
established). It is

      FURTHER ORDERED that for purposes of reinstatement the period of
respondent’s suspension will not begin to run until such time as he files a D.C. Bar
R. XI, § 14(g) affidavit.

                                  PER CURIAM